DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0001] of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear as to what is being claimed by Claim 7 since the limitation “…a lumen that can be…with a source of infusate…” is inferentially included, i.e. it is unclear if the lumen and/or source of infusate are being functionally or positively cited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siebenhaar (US 2014/0066691).
Siebenhaar discloses,

1. A percutaneous heart pump (e.g., element 100) comprising: a drive shaft (e.g., via the disclosed blood flow conduit 103) having a proximal end and a distal end; an impeller (e.g., via the disclosed impeller blades 143) coupled with the distal end of the drive shaft; an armature assembly (e.g., via the disclosed stator 120) comprising a plurality of windings (e.g., via the disclosed drive coils 125); and a rotor (e.g., element 140) coupled to the proximal end of the drive shaft and positioned within the armature assembly, the plurality of windings in the armature assembly energizable to rotate the rotor {e.g., [0057]-[0062], [0064]-[0068] & (Fig 2)}.

2. The percutaneous heart pump of claim 1, further comprising a control system (e.g., via the disclosed electronics 130 and included circuit board 131) coupled to the armature assembly via a lead, the control system including one or more processors and configured to supply the plurality of windings with current to energize the plurality of windings {e.g., [0060] & (Fig 2)}.

3. The percutaneous heart pump of claim 1, further comprising a sensor (e.g., via the disclosed Hall sensor) configured to assist in energizing the plurality of windings [e.g., 0068].

4. The percutaneous heart pump of claim 3, wherein the sensor is disposed in a magnetic field generated by the armature assembly [e.g., 0068].

5. The percutaneous heart pump of claim 1, further comprising a housing (e.g., 110), wherein the armature assembly and the rotor are positioned within the housing {e.g., via the disclosed peripheral wall 116 that encloses and surrounds the housing, [0058]-[0059] & (Fig 2)}.

6. The percutaneous heart pump of claim 5, wherein the housing includes a first recess configured to receive a first portion of the armature assembly (e.g., via the disclosed stator being positioned on the inflow side of the housing via the inlet opening 101), and a cap (e.g., element 118) configured to receive a second portion of the armature assembly {e.g., [0056]-[0059] & (Fig 2)}.

7. The percutaneous heart pump of claim 1, wherein a space is provided between the armature assembly and the rotor, the space being in fluid communication with a lumen that can be fluidly coupled with a source of infusate ({e.g., via the disclosed volute 107 [0056]-[0059] & (Fig 2)}.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792